Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made as of March 28,
2015, by and between Alexis V. Lukianov (“Executive”) and NuVasive, Inc. (the
“Company”);

WHEREAS, the Executive is currently the Chairman of the Board of Directors of
Company (the “Board”) and Chief Executive Officer of the Company (“Chairman and
CEO”);

WHEREAS, Executive wishes to voluntarily resign as Chairman and CEO and also
voluntarily resign his position as a member of the Board effective March 27,
2015 (“Separation Date”);

NOW, THEREFORE, the Executive and the Company agree as follows, in consideration
of the covenants and obligations contained herein, and intending to be legally
held bound:

1. Separation and Voluntary Resignation. By this Agreement, Executive hereby
voluntary resigns, effective as of the Separation Date, from his positions as
(a) Chairman of the Board of Directors and Chief Executive Officer of the
Company, (b) his position as a member of the Board of Directors of the Company,
and (c) any and all other positions that he holds with the Company or any
parent, subsidiary, affiliate, divisions and related entities (“Related
Entity”), or on behalf of the Company or Related Entity, including any officer,
director or consulting positions. If, for any reason, this Paragraph 1 is deemed
insufficient to effectuate such resignations, Executive hereby authorizes the
Company to execute any documents or instruments consistent herewith which the
Company may deem necessary or desirable to effectuate such resignation or
resignations, and to act as your attorney-in-fact. Company will provide
Executive with a copy of any such documents. Executive also acknowledges and
agrees that as of the Separation Date, he shall not have any authority or power
to bind Company or any Related Entity, or act on behalf of Company or any
Related Entity in any manner. Executive is voluntarily resigning and his
separation therefore shall not be treated as an involuntary termination of
employment without cause. For the sake of clarity, Executive understands and
acknowledges that he is not eligible for any benefits under the NuVasive, Inc.
Executive Severance Plan or any other severance plan of or agreement with the
Company. The parties have separately entered into a consulting arrangement
pursuant to the terms and conditions set forth in that certain Consulting
Agreement, in the form attached hereto as Exhibit A.

2. Consideration. In exchange for and subject to the releases and other
covenants of Executive set forth in this Agreement, the Company agrees to
provide Executive Nine Hundred Thousand Dollars ($900,000) (the
“Consideration”), of which Fifty Thousand Dollars ($50,000) is allocated to the
ADEA Consideration and be payable only as provided in Paragraph 10.7. The
Consideration shall be paid two installments, as follows (i) Four Hundred Fifty
Thousand Dollars ($450,000) within thirty (30) days of the date of this
Agreement; and (ii) the remaining Four Hundred Fifty Thousand Dollars ($450,000)
on December 31, 2015, subject to Paragraph 10.8. Executive acknowledges that he
would not otherwise be entitled to receive the Consideration if he did not enter
into this Agreement.

3. Tax Treatment. Executive understands and agrees that Company is neither
providing tax nor legal advice, nor is Company making representations regarding
tax obligations or consequences, if any, related to this Agreement. Executive
further agrees that he will assume any such tax obligations or consequences that
may arise from this Agreement, and that Executive shall not seek any
indemnification from Company in this regard. Executive agrees that, in the event
that any taxing body determines that additional taxes are due from Executive,
Executive acknowledges and assumes all responsibility for the payment of any
such taxes and agrees to indemnify, defend, and hold Company harmless from the
payment of such taxes, and any failure to withhold. Executive further agrees to
pay, on Company’s behalf, any interest or penalties imposed as a consequence of
such tax obligations, and to pay any judgments, penalties, taxes, costs, and
attorneys’ fees incurred by Company as a consequence of Executive’s failure to
pay any taxes due.

4. Other Payments, Benefits, and Acknowledgments.

4.1 Executive confirms that as of the date he executes this Agreement and
regardless of whether Executive executes this Agreement, Executive has received
all wages for all hours worked up to his Separation Date, including payment for
all accrued and earned but unused vacation pay through the Separation Date,
subject to all applicable withholdings and deductions.

4.2 Company will process any unpaid business expense reimbursements within
thirty (30) days of the effective date of this Agreement provided that Executive
submits such expenses in accordance with and compliance with the Company’s
expense reimbursement policy. Executive will submit such expenses within
fourteen (14) days after the Separation Date and further agrees he will not
incur any other business expenses.



--------------------------------------------------------------------------------

4.3 Should Executive wish to continue his health benefits coverage through
Company’s group insurance plans beyond his Separation Date, Executive will be
responsible for paying the premium in full each month. Executive will receive a
separate notice explaining Executive’s right to continuation and conversion of
Executive’s health benefits under the Consolidated Omnibus Reconciliation Act of
1985 (“COBRA”) and/or any applicable state law.

4.4 Executive and the Company agree that Executive has certain equity awards
outstanding which are and shall remain subject to certain vesting conditions as
of the Separation Date, that a complete list of such equity awards is attached
as Schedule A, and that Executive’s rights under such equity awards will be
determined pursuant to the terms of the relevant award agreements based on the
terms and conditions thereof applicable to his voluntary resignation from
employment on the Separation Date without any good reason or other justification
which may provide for additional rights, vesting or benefits thereunder arising
out of such voluntary termination of employment, unless otherwise provided for
pursuant to the Consulting Agreement. Executive also holds certain options to
purchase equity of the Company which are listed on Schedule A and which shall
remain exercisable pursuant to the terms of such equity awards for so long as
Executive continues to provide services to the Company pursuant to the terms of
the Consulting Agreement. Other than as specifically set forth herein or in the
Consulting Agreement, Executive acknowledges that he shall no longer be entitled
to receive any additional cash or equity awards or vesting on any existing cash
or equity awards from the Company.

4.5 Executive represents and confirms that he: (i) is not aware of any unpaid
wages, vacation, bonuses, or other amounts owed to Executive by Company, other
than the Consideration and payments specifically promised in this Agreement;
(ii) Executive has not been denied any request for leave to which Executive
believes he was legally entitled, and Executive was not otherwise deprived of
his rights under the Family and Medical Leave Act or any similar state or local
statute; and (iii) under this Agreement, Executive has been provided everything
owed and due under any other agreements to which he has executed or is bound.
For the sake of clarity, Executive acknowledges that he will no longer be
covered under the following programs as of and following the Separation Date:
short and long term disability, travel accident, vacation accrual, basic and
supplemental accidental death & dismemberment insurance and supplemental life
insurance and participation in the Company’s 401(k) program, among any other
Company benefits.

4.6 The Company agrees not seek to claw back any compensation or benefit
previously paid to Executive except as otherwise required by the Company’s
Incentive Compensation Recoupment Policy or otherwise required by law.

5. Executive Release of Claims. Executive agrees that the foregoing Severance
Benefits represents settlement in full of all outstanding obligations owed to
Executive by Company. THIS IS A GENERAL RELEASE OF ALL CLAIMS. In exchange for
the Consideration, Executive, on his own behalf, and on behalf of his respective
heirs, family members, executors, administrators, attorneys, representatives,
and assigns, hereby fully and forever releases Company and its legal
representatives, officers, directors, fiduciaries, employees, investors,
shareholders, insurers, agents, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, both in their
individual and corporate capacities (collectively, the “Releasees”), of and from
any and all claims and causes of action, demands, duties, obligations,
agreements, promises, liabilities, damages, costs, and/or fees, whether known or
unknown, suspected or unsuspected, arising out of or relating to Executive’s
employment, including the termination of his employment, including, without
limitation:

5.1 any and all claims relating to or arising from Executive’s employment
relationship with Company and the termination of that relationship;

5.2 any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of, shares of stock of Company, including, without
limitation, any claims for fraud; misrepresentation; breach of fiduciary duty;
breach of duty under applicable state corporate law; and securities fraud under
any state or federal law;

5.3 any and all claims under the law of any jurisdiction including without
limitation wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent and
intentional infliction of emotional distress; negligent and intentional
misrepresentation; negligent and intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

5.4 any and all claims for violation of any federal, state or municipal statute,
including without limitation all employment laws, including without limitation
the California Fair Employment and Housing Act; the California Unruh Act; the
Age Discrimination in Employment Act, as amended; Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1866; the Civil Rights Act of
1871; the Fair Labor Standards Act; the Americans with Disabilities Act; the
Older Workers’ Benefits Protection Act; the Family Medical Leave Act; the Equal
Pay Act; the Employee Retirement Income Security Act of 1974; the National Labor
Relations Act; the California Constitution; the California Fair Employment and
Housing Act; the California Labor Code; the California Business & Professions
Code; the California Government Code; the California Civil Code; and all other
laws against discrimination or applicable to employment that may be the subject
of a release under applicable law;



--------------------------------------------------------------------------------

5.5 any and all claims for violation of the federal, or any state, constitution;

5.6 any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

5.7 any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

5.8 any and all claims for attorneys’ fees and costs.

6. Release of Unknown Claims/California Civil Code Section 1542 Waiver.
Executive understands that this release extends to all of the aforementioned
claims and potential claims forever and to the fullest extent permissible by
law, whether now known or unknown, suspected or unsuspected, and that this
constitutes an essential term of this Agreement. Executive further understands
and acknowledges the significance and consequence of this Agreement and of each
specific release and waiver, and expressly consents that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected claims, demands,
obligations, and causes of action, if any, as well as those relating to any
other claims, demands, obligations or causes of action herein above-specified.
Executive expressly waives any right or benefit available to him in any capacity
under the provisions of California Civil Code section 1542, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

7. Executive Covenant Not To Sue. Executive understands and agrees that, to the
fullest extent permitted by law, Executive is precluded from filing or pursuing
any legal claim of any kind against any of the Releasees at any time in the
future, in any federal, state, or municipal court, administrative agency, or
other tribunal, arising out of any of the claims that Executive has waived by
virtue of executing this Agreement. Executive agrees not to file or pursue any
such legal claims and, if Executive does pursue such legal claims, Executive
waives any right to receive monetary recovery. By Executive’s signature below,
Executive represents that he has not filed any such legal claims against any of
the Releasees in any federal, state, or municipal court, administrative agency,
or other tribunal. Nothing in this Agreement shall be construed to waive any
claims that cannot be waived as a matter of law. In addition, this Agreement
does not prevent Executive from filing an administrative charge against any
Releasee that may not be released as a matter of law; however, Executive agrees
that Executive shall not be entitled to recover any monetary payments or other
individual benefits in any such proceeding. This release does not waive any
rights or claims that may arise after the date that Executive executed this
Agreement, and nothing in this Agreement will affect the ability of Executive or
Company to enforce rights or entitlements specifically provided for under this
Agreement as set forth herein.

8. Future Cooperation. In consideration for the Severance Payments and all other
promises set forth above, Executive shall provide to Releasee, and to any or all
of its subsidiaries, divisions, and affiliated companies, such cooperation in
legal proceedings as is reasonably requested, including by furnishing
information and/or testimony in connection with such legal proceedings.
Executive expressly agrees to reasonably cooperate with Company, and Releasees
(including Company’s outside counsel) in connection with the preparation of SEC
filings and the contemplation, prosecution and defense of all phases of
existing, past and future litigation, regulatory or administrative actions about
which Company reasonably believes Executive may have knowledge or information.
Executive further agrees to make himself available at mutually convenient times
during regular business hours as reasonably deemed necessary by Company’s
counsel. Executive also agrees to appear without the necessity of a subpoena to
testify truthfully in any legal proceedings in which Company calls him as a
witness. The Company agrees to reimburse Executive for any reasonable travel
expenses incurred at the request of the Company and other reasonable out of
pocket expenses and fees that pre-approved by the Company that he incurs in
connection with this Paragraph 8. Executive further agrees that he shall not
voluntarily provide information to or otherwise cooperate with any individual or
private entity that is contemplating or pursuing litigation or any type of
action or claim against Company, its successors or affiliates, or any of their
current or former officers, directors, employees, agents or representatives,
except as required by law or regulation. Nothing within this Paragraph 8 shall
require Executive to waive his Constitutional rights.

9. Remedies. All remedies at law or in equity shall be available to the
Releasees for the enforcement of this Agreement. This Agreement may be pleaded
as a full bar to the enforcement of any claim that Executive may assert against
the Releasees.



--------------------------------------------------------------------------------

10. Age Discrimination in Employment Act/Older Workers’ Benefit Protection Act.
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. sec. 626(f). Executive acknowledges, agrees
and understands that:

10.1 under the general release detailed above, Executive is waiving and
releasing, among other claims, any rights and claims that may exist under the
Age Discrimination in Employment Act (“ADEA”);

10.2 the waiver and release of claims set forth in the release above does not
apply to any rights or claims that may arise under the ADEA after the date of
execution of this Agreement;

10.3 the payments and other consideration that are being provided to Executive
are of significant value and are in addition to what Executive otherwise would
be entitled;

10.4 Executive is being advised in writing to consult with an attorney before
signing this Agreement;

10.5 Executive is being given a period of twenty-one (21) days within which to
review and consider this Agreement before signing it, though Executive may sign
earlier, and if Executive fails to sign and return this Agreement within the
twenty-one (21) day consideration period, the Company’s offer and this Agreement
will expire on its own terms and the Company may assert that Executive was
terminated for cause or otherwise;

10.6 Executive may revoke his acceptance of this ADEA release and waiver by
providing written notice to the Company within seven (7) days following its
execution, and any notice of revocation of this ADEA release and waiver must be
in writing and transmitted by hand or certified mail to:

NuVasive, Inc.

7475 Lusk Blvd.

San Diego, CA 92121

Attention: General Counsel

10.7 Because of Executive’s right to revoke this ADEA release and waiver, this
ADEA release and waiver shall not become effective and enforceable until the
eighth (8th) day after the return of an executed copy of this Agreement by
Executive to the Company and Executive will not be entitled to the ADEA
Consideration if he revokes this ADEA release and waiver; and

10.8 Should Executive revoke this ADEA release and waiver, all other provisions
in this Agreement shall apply and be enforceable in exchange for the
Consideration other than the ADEA Consideration. For the sake of clarity,
Executive is waiving and releasing ALL claims except for those related to age
discrimination, even if he revokes his ADEA release and waiver. Should Executive
revoke his ADEA release and waiver under this Paragraph 10, he shall not receive
the ADEA Consideration described in Paragraph 2, but he shall receive all other
Consideration described in Paragraph 2 in exchange for the releases and promised
described in this Agreement.

11. Indemnification and Insurance. Notwithstanding the releases and covenants
not to sue made by Executive in this Agreement, nothing in this Agreement or the
Consulting Agreement is intended to release, affect or compromise in any way any
and all rights now or in the future to indemnity and advancement of expenses
owed to Executive by the Company or belonging to Executive, including, but not
limited to, those provided for under the Indemnification Agreement dated May 14,
2014 (“Indemnification Agreement”) entered into between Company and Executive,
with which the Company agrees it will continue to comply. Similarly, nothing in
this Agreement is intended to release, affect or compromise in any way any and
all rights Executive may have now or in the future under applicable Directors’
and Officers’ insurance policies and/or any other insurance policies providing
coverage for Executive for conduct or actions as an officer, director and/or
employee of the Company. The purpose of this paragraph, which is to be broadly
construed, is to preserve for now and in the future the full availability of
indemnity, advancement and applicable insurance coverage to Executive under the
Indemnification Agreement and as otherwise available to Executive as a current
or former officer, director and employee of the Company.

12. No Admissions. Neither the execution of this Agreement by the Releasees, nor
the terms hereof, constitute an admission by the Releasees of liability to
Executive. Similarly, neither the execution of this Agreement by Executive, nor
the terms hereof, constitute an admission by Executive of liability to the
Company and/or the Releasees.

13. Non-Disparagement. Executive agrees that he will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or, for a period not to exceed three years, in
any way criticize the personal and/or business reputations, practices or conduct
of Company or any of the Releasees.



--------------------------------------------------------------------------------

14. Non-Solicitation. For two (2) years following the Separation Date, Executive
covenants and agrees that Executive will not, directly or indirectly, either for
himself or for any other person or company, solicit or induce any employee of
Company or Releasee to terminate his or her employment with the Company or
Releasee. Executive understands this is a material term of this Agreement.

15. Standstill. For two (2) years following the Separation Date, neither
Executive nor any of his agents or Affiliates (for purposes of this Section,
“Affiliates” shall have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act, as defined herein), directly or indirectly, shall:

15.1 (i) solicit proxies or written consents of holders of Company capital stock
or become a “participant” (as such term is defined in Instruction 3 to Item 4 of
Schedule 14A promulgated under the Securities Exchange Act of 1934, as amended
and the rules and regulations promulgated thereunder (the “Exchange Act”)) in or
assist any other person in any “solicitation” of any proxy, consent or other
authority (as such terms are defined under the Exchange Act) with respect to any
shares of Company capital stock (other than such encouragement, advice or
influence as is consistent with the Board’s recommendation in connection with
such matter); or (ii) encourage any other person to solicit or withhold any
proxy, consent or other authority with respect to any shares of Company capital
stock or otherwise advise, encourage or influence any other person with respect
to voting any shares of Company capital stock (other than such encouragement,
advice or influence as is consistent with the Board’s recommendation in
connection with such matter);

15.2 form or join in a partnership, limited partnership, syndicate or other
group, including a “group” as defined under Section 13(d) of the Exchange Act,
with respect to Company capital stock or otherwise support or participate in any
effort by any third party with respect to the matters set forth in Paragraph
15.1 above;

15.3 present at any meeting of Company stockholders or through action by written
consent any proposal for consideration for action by Company stockholders or
seek the removal of any member of the Board or propose any nominee for election
to the Board or seek representation on the Board;

15.4 grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any meeting of Company stockholders) or deposit any shares of Company
capital stock in a voting trust or subject them to a voting agreement or other
arrangement of similar effect with respect to any meeting of Company
stockholders or action by written consent (excluding customary brokerage
accounts, margin accounts, prime brokerage accounts and the like);

15.5 without the prior approval of the Board, separately or in conjunction with
any other person or entity in which it is or proposes to be either a principal,
partner or financing source, publicly propose or participate in, effect or seek
to effect, any extraordinary corporate transaction, tender offer or exchange
offer, merger, acquisition, reorganization, restructuring, recapitalization,
change in the Company’s dividend policy, change in the Company’s certificate of
incorporation or bylaws, business combination involving Company or a material
amount of the assets or businesses of Company or any action which would result
in a class of securities of Company being delisted from a national securities
exchange or to ceasing to be authorized to be quoted in an inter-dealer
quotation system of a registered national securities association or becoming
eligible for termination of registration pursuant to Section 12(g)(4) of the
Exchange Act or encourage any other person in any such activity;

15.6 purchase or cause to be purchased or otherwise acquire or agree to acquire
beneficial ownership of any shares of Company capital stock (other than in
connection with a stock split, dividend or similar transaction or the exercise
of Stock Options in accordance herewith);

15.7 disclose any intention, plan or arrangement inconsistent with the
foregoing;

15.8 instigate, encourage, join, act in concert with or assist any third party
to do any of the foregoing;

15.9 take any action that would reasonably be expected to require Company to
make a public announcement regarding the possibility of any of the events
described in this Paragraph 15 or any of its subparts;

15.10 request that Company or the Board or any of their respective
representatives amend or waive any provision of this Paragraph 15 or any of its
subparts (including this sentence); or



--------------------------------------------------------------------------------

15.11 without the prior written consent of the Company, which consent may be
withheld for any reason, directly or indirectly, (i) offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, or announce the
intention to otherwise dispose of, any shares of Common Stock of the Company
(“Common Stock”) (including, without limitation, Common Stock which may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares, the “Beneficially Owned
Shares”)) or securities convertible into or exercisable or exchangeable for
Common Stock in excess of 12,500 shares of Common Stock on any single day,
(ii) enter into any swap, hedge or similar agreement or arrangement that
transfers in whole or in part, the economic risk of ownership of the
Beneficially Owned Shares or securities convertible into or exercisable or
exchangeable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition, or (iii) engage in any short selling of the Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock.

16. Confidentiality. Except to the extent the terms are publicly disclosed in
the SEC filings of the Company, Executive shall not disclose or publicize the
terms or fact of this Agreement, directly or indirectly, to any person or
entity, except to his accountant, attorney, spouse, and to others as required by
law.

17. Return of Company Property. Executive understands and agrees that consistent
with Company policy and as a condition of receiving the Severance Benefits, all
Company property must be returned to Company. Within seven (7) days of the
execution date, Executive agrees to return all Company property, data and
information belonging to Company, including all code and computer programs, and
information of whatever nature, as well as any other materials, keys, passcodes,
access cards, credit cards, computers/laptops, cellular phones, hard or external
drives, documents or information, including but not limited to confidential
information in Executive’s possession or control. Further, Executive represents
that Executive has retained no copies thereof, including electronic copies and
agrees that Executive will not use or disclose to others any confidential or
proprietary information of Company, including but not limited to employee
information, marketing information, trade secret information, client or customer
data or contact information, strategic plans, financial information,
correspondence, and training materials. To the extent Executive at any point
discovers Company property that Executive failed to return, Executive shall
return any and all such Company property immediately. The Company agrees to
return Executive’s personal property within fourteen (14) days of the effective
date.

18. Continuing Obligations.

18.1 Confidential Information. Executive acknowledges that in the course of his
employment he has obtained confidential and proprietary information about the
Company, including but not limited to financial, business, product, customer and
marketing information, plans, forecasts, and strategies, and that he is required
to maintain the confidentiality of all such non-public information following the
separation of his employment. The Executive shall at all times, both before and
after termination of employment, cooperate with the Company in executing and
delivering documents and taking any other actions that are necessary or
requested by the Company. Executive specifically acknowledges and agrees to
advise and provide any information related to the Company including but not
limited to emails, telephone calls, documents, or any other communications
Executive receives after the Separation Date to the Company and that Executive
will make reasonable efforts to advise the Company of such dealings. Executive
also specifically acknowledges that post-termination, he will be bound by any
confidentiality, proprietary information or intellectual property agreements he
executed related to his employment with Company.

18.2 Fiduciary Duties. Executive acknowledges and understands that by virtue of
his role as CEO with Company, he will remain bound by certain fiduciary duties
and obligations after his Separation Date, and that he will not breach such
fiduciary duties or duty of loyalty.

18.3 Continuing Obligations under Securities Law.

18.3.1 Executive acknowledges that Executive continues to be subject
to Company’s Insider Trading policy and agrees that if Executive is aware of
material nonpublic information about Company at the Separation Date, Executive
agrees not to trade in securities of Company or disclose material nonpublic
information about Company to a third party other than on a need-to-know basis,
until that information has become public or is no longer material.

18.3.2 Executive acknowledges that after the Separation Date, Executive may
continue to be subject to Section 16 of the Securities Exchange Act of 1934
(“Section 16”) and agrees to comply with the requirements of Section 16.

18.3.3 Executive acknowledges that Executive may continue to be an “affiliate”
for purposes of federal securities law and agrees to sell Company stock in
compliance with restrictions imposed by Rule 144 of the Securities Act of 1933.



--------------------------------------------------------------------------------

19. Essential Terms and Reimbursement of Consideration. Executive understands
and acknowledges that the promises in this Agreement, including Paragraphs 2 and
4, are a material inducement for Releasees to enter this Agreement and are of
the essence of this Agreement. Executive therefore agrees that if he should
breach any of the provisions of the aforementioned paragraphs, he will be
obligated to return to Releasees any payments made under this Agreement,
including the Consideration and the value of the Consideration, as determined
solely by Company, to the extent permitted by law. Further, should Executive
breach any provision of this Agreement, and Company is compelled to seek legal
recourse to enforce the terms of this Agreement, Company shall be entitled to
recover, and Executive agrees to indemnify, Company for all fees and costs,
including attorneys’ fees, associated with enforcing this Agreement.

20. No Knowledge of Wrongdoing. Executive represents that Executive has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency.

21. Fees and Costs; Injunctive Relief. The parties shall bear their own
attorneys’ fees and costs associated with negotiation and execution of this
Agreement, except that the Company shall pay the actual and reasonable fees and
costs incurred by Paul Hastings LLP related to the negotiation and execution of
this Agreement. However, should either party be required to incur fees and costs
associated with enforcing this Agreement, the prevailing party shall be entitled
to recover all fees and costs including attorneys’ fees from the breaching
party. In addition, either party is entitled to seek all available legal
remedies to enforce this Agreement, including seeking injunctive or declaratory
relief in any jurisdiction, notwithstanding Paragraph 28.

22. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof, supersedes any prior
agreements or understandings with respect to the subject matter hereof. The
parties acknowledge that in signing this Agreement, they do not rely upon and
have not relied upon any representation or statement made by any of the parties
or their agents with respect to the subject matter, basis or effect of this
Agreement, other than those specifically stated in this written Agreement.

23. Legally Binding. The terms of this Agreement contained herein are
contractual, and not a mere recital. This Agreement shall be binding upon the
parties to this Agreement and upon their heirs, administrators, representatives,
executors and assigns. Executive represents and warrants that he has not
transferred to any person or entity any rights, causes of action or claims
released in this Agreement.

24. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the validity or enforceability of the
remaining terms or provisions shall not be affected, and such term or provision
shall be deemed modified to the extent necessary to make it enforceable.

25. Advice of Counsel; Voluntary Agreement. Executive is hereby advised in
writing to consult with an attorney prior to the execution of this Agreement.
Executive acknowledges that he is acting of his own free will, that he has been
afforded a reasonable time to read and review the terms of this Agreement, and
that he is voluntarily entering into this Agreement with full knowledge of its
provisions and effects. Executive intends that this Agreement shall not be
subject to any claim for duress.

26. No Representations. The parties represent that they each have had the
opportunity to consult with an attorney, at their own expense, and have
carefully read and understand the scope and effect of the provisions of this
Agreement. Neither Party has relied upon any representations or statements made
by the other Party hereto which are not specifically set forth in this
Agreement.

27. Amendments. Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement between the parties hereto.

28. Governing Law and Jurisdiction. Subject to either party’s right to seek
injunctive or declaratory relief in any jurisdiction as described in Paragraph
21, this Agreement shall be governed by the laws of the State of California
without regard to the conflict of law principles of any jurisdiction and the
Company and Executive each submit to the exclusive jurisdiction and venue of any
state or federal court in the County of San Diego, California.

29. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

30. Good Faith Compliance. The parties agree to cooperate in good faith and to
do all things necessary to effectuate this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, acknowledging that they are acting of their own
free will, have caused the execution of this Agreement as of this day and year
written below.

EXECUTIVE:

 

    /s/ Alexis V. Lukianov

  Witness:   

                /s/ Katherine Lukianov

Alexis V. Lukianov

 

Date: March 28, 2015

COMPANY: By:

/s/ Jason M. Hannon

  Witness:   

                /s/ Patrick Miles

Name: Jason M. Hannon

Title:  EVP, Corporate Development & General Counsel

Date: March 29, 2015



--------------------------------------------------------------------------------

SCHEDULE A

 

Grant Date

  

Grant

Type

  

Grant

Number

  

Unvested

Shares*

  

Vesting Schedule

2/26/2013    RSU    6516    35,347    last 1/3 of 3-year award; vests 2/1/2016,
subject to continued service 2/19/2014    RSU    7273    37,378    last 2/3 of
3-year award; 3-year vest schedule (annual); 2 vesting tranches remain, subject
to continued service 2/19/2014    PRSU    P7273    56,066    TSR measured at
12/31/15; vests in 2 installments - 2/1/2016 & 2/1/2017, subject to company
performance and continued service 2/17/2015    Exec PRSU    7887    42,563   
4-year vest schedule (annual), subject to company performance and continued
service 2/17/2015    PRSU    7893    21,282    TSR measured at 12/31/17; cliff
vests at 2/1/2018, subject to company performance and continued service         
192,636   

*** If a “Change in Control,” as defined in Executive’s May 14, 2014 Change in
Control Agreement, occurs during the period in which the Consulting Agreement
continues to be valid and in effect and prior to the expiration of the term of
such Consulting Agreement, any of Executive’s unvested RSUs and PRSUs listed in
the table above and outstanding at the time of such Change of Control shall be
treated in conformity with the operative Change in Control agreements for other
Company senior executive officers.



--------------------------------------------------------------------------------

Grant Date

   Grant
Type      Grant
Number      Strike
Price      Exercisable
Shares  

1/3/2006

     ISO         1131       $ 18.31         5,461   

1/3/2006

     NQ         1132       $ 18.31         163,289   

1/16/2007

     ISO         1142       $ 23.24         14,969   

1/16/2007

     NQ         1143       $ 23.24         285,031   

1/4/2008

     ISO         1765       $ 38.94         2,568   

1/4/2008

     NQ         1766       $ 38.94         397,432   

1/2/2009

     ISO         2210       $ 34.82         2,871   

1/2/2009

     NQ         2211       $ 34.82         397,129   

1/4/2010

     ISO         3154       $ 32.80         3,048   

1/4/2010

     NQ         3155       $ 32.80         346,952   

1/3/2011

     ISO         4281       $ 26.62         3,757   

1/3/2011

     NQ         4282       $ 26.62         296,243               

 

 

    1,918,750   